Case 2:19-cv-00034-TC Document 2-1 Filed 01/15/19 Page 1 of 7




                        EXHIBIT A
         Case 2:19-cv-00034-TC Document 2-1 Filed 01/15/19 Page 2 of 7




Brian C. Stewart (412677)
SIEGFRIED & JENSEN
i664 South Green Street
Murrav, Utah 84123
Teleplione: (801) 266-0999
Facsimile: (80.1) 266-1.338
brian(~r~:,jatt~om
               •.

Allorneys for Plrrinifff


                IN THF. THIRI) Jt7D1CIAi., DISTRICT C4)URT, IN AND F®R

                             SALT LAKE C(}UNTY, STATE OF UTAH



DEBBIE LOPEZ,
                                                                    C{JMPI.,AINT
                Plaintifi,
                                                                       (TIER 3)
                V.
                                                           Civil No. 180909392
SMI'CH'S FOOD AN1) DIZLIG DBA.                       j
KROGER, a business corporation,                  I         Judge: Keitli Kelly

                Defendant.



         Plaintiff, Debbie Lopez, by and through counsel of record. Brian Stewart of Siegfried &

Jensen, hereby- complaiits against Defendant, and alleges and seeks relief as follows:

                                            P AR"I'IIH:S

         1.     Debbie Lopez ("Lopez" or "Plaintiff') is a resident of Salt Lake County, State of

U tah.

         2.     Smith's Food and Drug ("Smith's" or `°Defendant") was and is a corporation

doing business in Salt Lake Countv. State of Utah.
            Case 2:19-cv-00034-TC Document 2-1 Filed 01/15/19 Page 3 of 7
>




                                       JURISllICTI®N AN® VLNLTE

            3.       This action is ot a civil nature and jurisdiction is conferred pursuant to Utah Code

    Anri. § 78A-5-102.

            4.       T'he cause ot action and injuries giving rise to this Complaint oecurred in Salt

    l:.ake County, State of Utah, and thus venue is appropriate in the above-entitled Court pursuant to

    Utah Code Ann. § 788-3-307.

            ~.       Pursuant to Rule 26 of the Utah Rules of Civil Procedure. Plaintifl' elects to file

    this matter under Tier 3.

                                        FACTY't1L ALLLGATIONS

            6.       Plaintiff, by and through reference. hereby incorporates all preceding paragraphs,

    as it'fully set torth lierein.

            7.       This.action arises as a consequence of a1i incident tliat occurred on February 22,

    2017, wheti Plaititiff Debbie Lopez slipped and fell at Smith's Food and T)rug (Store No. 094),

    located at 455 South 500 f:ast, Salt I.,al:e t:',ity, Utah 84102.

            8.       On said date, Debbie L.,opez walked approximately 2 steps into Smith's Food and

    Drug when :slie slipped on an iunmark:ed pooliilg of water that had f(ooded the entry way mat.

            9.       Lll7on information and belief, I)efendant Smith's Food and I)rug did not have

    proper signage disclosino the wet tloor.

            10.      In addition the Defendant Smith's Food and Drug did iiot take the proper steps to

    remedy the dange-rous condition.
                                                        K




                                                                                                            c
            Case 2:19-cv-00034-TC Document 2-1 Filed 01/15/19 Page 4 of 7
>




            11.       As a result of the negligence of Defeiidant Smith's Food and Drug and its

    employees and agents, Plaintiff Debbie Lopez suffered and will continue to suffer severe

    injuries.

                                        FIRST' CAUSE ()1+ AC:'i'I()N

                                         (.Negligence as to T.)efen(lant)

            l?.       Plaintifls, by and. througli reterence, hereby incorporate all preceding paragraphs,

    as if fully set forth herein.

            13.       At all times relevant hereto, Defendant Smith's F'ood and Drug's emplo}-ees and

    agents otived to their business itivitees, including Plaintiff Debbie Lopez, a duty to keep the

    business premises in a reasonably safe condition.

            14.       Defendant Smitli's Food and Druo's employees and agents breached the duties

    owed to Plairitiff Debbie Lopez and were negligent iti at least the follow itig ways:

                  (a) Failure to eaercise proper caution under the existing coriditions;

                  (b) Failure to maintairf the pr•emises in a reasonably safe condition for people on the

                     property;

                  (c) Failure to properly warn people on the prernises of the hazard; and

                  (d) Any, other• acts or omissions that may later be discovered.

            15.      Defendant knew or should 17ave known o'the dangerous condition created at the

                                                                 ,~er that it posed to business
    store's entryc~~ay, and kne«- or should have known of the da~~

    invitees.



                                                        3
            Case 2:19-cv-00034-TC Document 2-1 Filed 01/15/19 Page 5 of 7
.




            1 Ei.    Defendant contributed to the cause of the dangerous condition by its negli~ent

    use, placement, monitoring, and maintenance of its entry wav floor mats.

            17.      The dangerous condition caused by the pooling of tivater was hidden by

    Defendant's entry way mats and was not visible to Plaintiff as slie entered the store.

            18.      As a direct and proximate result of'the negli~ence of Defendant Sniith's l~ood and

    Drug and its employees and agents, Plaintiff Debbie Loper suffered serious injuries.

            19.      A.s a direct and proYimate result of the negligence of Defendant Smith's Food and

    I.)rug and its employees and agents, Plaintiff Debbie I:.:opez has suffered, continues to suffer, and

    will suffer in the future, injuries, including pain of body and mind and has incurred atid wi11

    cotitinue to incur expenses for, arnong other things, medical attention and treatment.

                                                 DAMA(,"ES

            20.      I'laititi ffs,
                               . by and through reference, hereby incorporate all preceding paragraphs,

    as if fullv set forth lherein.

            21.      As a direct and proYimate result of Defendant's negli~ence, omissions,

    rec.klessness, and wrongful acts, Plaintiff Debbie L.opez was caused phy-sieal and emotional pain

    and suffering and loss of enjoyment of life, and wi11 suffeer this in the future.

            22.      As a fin•ther direct aaid proxirnate result of' Defendant's negligence, omissions,

    recklessness, and wrongful acts, .Plaintiff Debbie l..,opez incurred reasonable and necessary

    medical expenses, and will continue to incur such in the i.'uture.




                                                       Gt
       Case 2:19-cv-00034-TC Document 2-1 Filed 01/15/19 Page 6 of 7




       ?3.       As a further direct r.nd proximate result of Defendant's negligence, omissions,

recklessness, and wrongfitl acts, Plaintiff Debbie Lopez has been severely injured and has

sufifered and wil] suffer the following aiiditional damal;es:

             a) Past and future damages for costs of inedical treatment and health care due to said

                 injuries;

             b) Past and future damages fbr disfigureit3ent, iinpairment of'bodily functions, pain

                 and anguish suffered, and loss of enjo} ment of life; and

             c} Past and future damages, il~any, for lost xvages or lost earning capacity;

             d) and necessary services, includinp attendant care, nursitig care, therapy, and other

                 care and assistance, and for the paynient of inedical expenses rendered to atidlor

                 paid on behalf of Plaintift by other persons and entities.

                                      PItAYER Ff)R RE[.IEF

       EiASED UPON TIIE FORCGQING; Plaintifts request judgment against Defendant

Smitlt's Food and Drug as follows:

       1. For damages for past and future medical expenses in an aliiount to be proven at trial;

       2. For damages for permanent injuries a►id scarring, disfigtn-ement, and a reduction in

             the quality of .life;

       3. .For general dainages for pain ar7d suff:ering in an amount to be proven at trial;

       4. For costs of court:

       5. For pre- and post judgment interest and costs provided by law; atid

       6. For such other and fiirther relief•as may be justified and reqtuired by law.
                                                   5
       Case 2:19-cv-00034-TC Document 2-1 Filed 01/15/19 Page 7 of 7




DATE.D this _13th . dziy of December; 2018.

                                          SIEGFRIED & 1ENSEN

                                               is/    Brian C. Stewart
                                              Bria« C. Stewart
                                          ,4.11nrney f6r. PJuinliff



Plaintif'f-s' Address:
cto Siegfried & Jensen
5664 Sotitli Greeri Street
MUu•ray, t_lT 8412 ~




                                                 C~

                                                                         ~
